Exhibit 10.38

CONFIRMATION OF GUARANTEES AND CONFIRMATION
AND AMENDMENT OF OTHER INCIDENTAL DOCUMENTS

THIS CONFIRMATION OF GUARANTEES AND CONFIRMATION AND AMENDMENT OF OTHER
INCIDENTAL DOCUMENTS (this “Confirmation”) is made as of November 6, 2006 by
FIVE STAR QUALITY CARE, INC., a Maryland corporation (the “Guarantor”), FIVE
STAR QUALITY CARE TRUST, a Maryland business trust (the “Tenant”), FSQ, INC., a
Delaware corporation (the “Tenant Pledgor”), each of the parties identified on
the signature page hereof as a subtenant pledgor (collectively, the “Subtenant
Pledgors”) and each of the parties identified on the signature page hereof as a
subtenant (collectively, the “Subtenants”) for the benefit of each of the
parties identified on the signature page hereof as a landlord (collectively, the
“Landlords”).

W I T N E S S E T H :

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as amended by that certain First
Amendment of Lease dated as of May 17, 2005, that certain Second Amendment to
Second Amended and Restated Lease Agreement dated as of June 3, 2005, that
certain Third Amendment to Second Amended and Restated Lease Agreement dated as
of October 31, 2005, that certain other Third Amendment to Second Amended and
Restated Lease Agreement dated as of December 30, 2005, that certain Letter
Agreement dated as of March 13, 2006, that certain Fifth Amendment to Second
Amended and Restated Lease Agreement dated as of September 1, 2006, that certain
Sixth Amendment to Second Amended and Restated Lease Agreement dated as of
October 1, 2006, that certain Seventh Amendment to Second Amended and Restated
Lease Agreement dated as of October 1, 2006, that certain Eighth Amendment to
Second Amended and Restated Lease Agreement dated as of November 1, 2006 and
that certain Ninth Amendment to Second Amended and Restated Lease dated as of
November 1, 2006 (as so amended, the “Consolidated Lease”), the Landlords lease
to the Tenant, and the Tenant leases from the Landlords, certain property, all
as more particularly described in the Consolidated Lease; and

WHEREAS, the payment and performance obligations of the Tenant with respect to
the Consolidated Lease are guaranteed by those certain Guaranty Agreements
described on Exhibit A attached hereto (collectively, the “Guarantees”); and

WHEREAS, the payment and performance obligations of the Tenant with respect to
the Consolidated Lease are further secured by the other Incidental Documents
(this and other capitalized


--------------------------------------------------------------------------------


terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Consolidated Lease); and

WHEREAS, pursuant to a Tenth Amendment to Second Amended and Restated Lease
Agreement, dated as of the date hereof (the “Tenth Amendment”), the Consolidated
Lease is being amended to add certain property thereto, as more particularly
described in the Tenth Amendment;

WHEREAS, the Tenant intends to enter into a sublease (the “Sublease”) with
Morningside of Kentucky, Limited Partnership, a Delaware limited partnership
(“Morningside-Kentucky”) to sublease the property being added to the
Consolidated Lease pursuant to the Tenth Amendment to Morningside-Kentucky;

WHEREAS, in connection with, and as a condition precedent to, the execution of
the Tenth Amendment by the Landlords, the Landlords have required that the
parties hereto confirm that the Guarantees and the other Incidental Documents
remain in full force and effect and apply to the Consolidated Lease as amended
by the Tenth Amendment; and

WHEREAS, in connection with the execution of the Tenth Amendment and the
Sublease, the parties hereto wish to amend certain of the Incidental Documents,
including (i) the Security Agreement, dated as of December 31, 2001, by and
among certain of the Subtenants and certain of the Landlords, as amended and
confirmed from time to time (the “Subtenant Security Agreement”); (ii) the
Security Agreement, dated as of December 31, 2001, by and among the Tenant and
certain of the Landlords, as amended and confirmed from time to time (the
“Tenant Security Agreement”); and (iii) the Second Amended and Restated Pledge
of Stock and Membership Interests Agreement, dated as of May 6, 2005, made by
the Subtenant Pledgors for the benefit of the Landlords, as amended and
confirmed from time to time (the “Subtenant Pledge Agreement”), all subject to
and upon the terms and conditions herein set forth;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1.             Amendment of Subtenant Security Agreement.  The Subtenant
Security Agreement is hereby amended by: (i) deleting the following paragraph 30
from Exhibit A attached thereto:

25.           Amended and Restated Sublease Agreement, dated September 1, 2006,
by and between Five Star Quality Care


--------------------------------------------------------------------------------


Trust, a Maryland business trust, and Morningside of Kentucky, Limited
Partnership, a Delaware limited partnership.

(ii) inserting the following new paragraph at the end of Exhibit A attached
thereto:

Second Amended and Restated Sublease Agreement, dated November 6, 2006, by and
between Five Star Quality Care Trust, a Maryland business trust, and Morningside
of Kentucky, Limited Partnership, a Delaware limited partnership.

and (iii) inserting the following in the appropriate order on Schedule 2
attached thereto:

KENTUCKY:

 

THE NEIGHBORHOOD OF

 

Morningside of Kentucky, Limited

 

 

 

SOMERSET

100 Neighborly Way

 

Partnership

 

 

 

Somerset, KY 42501

 

 


                2.             Amendment of Tenant Security Agreement.  The
Tenant Security Agreement is hereby amended by inserting the following in the
appropriate order on Schedule 2 attached thereto:

KENTUCKY:

 

THE NEIGHBORHOOD OF

 

 

 

SOMERSET

100 Neighborly Way

 

 

 

Somerset, KY 42501


                3.             Amendment of Subtenant Pledge Agreement.  The
Subtenant Pledge Agreement is hereby amended by (i) deleting the following
paragraph 25 from Exhibit A attached thereto:

34.           Amended and Restated Sublease Agreement, dated June 3, 2005, by
and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Morningside of Kentucky, Limited Partnership, a Delaware
limited partnership, as subtenant.

and (ii) inserting the following new paragraph at the end of Exhibit A attached
thereto:

Second Amended and Restated Sublease Agreement, dated November 6, 2006, by and
between Five Star Quality Care Trust, a Maryland business trust, as sublandlord,
and Morningside of Kentucky, Limited Partnership, a Delaware limited
partnership, as subtenant.


--------------------------------------------------------------------------------


4.             Confirmation of Guarantees.  Each of the parties to the
Guarantees hereby confirms that all references in the Guarantees to the “Master
Lease” or the “Lease” shall refer to the Consolidated Lease as amended by the
Tenth Amendment and the Guarantees are hereby ratified and confirmed in all
respects.

5.             Confirmation of Other Incidental Documents.  Each of the parties
to the Incidental Documents (other than the Guarantees) hereby confirms that all
references in such Incidental Documents to the “Master Lease”, the “Lease” or
the “Second Amended Lease” shall refer to the Consolidated Lease as amended by
the Tenth Amendment and that such Incidental Documents, as amended by this
Confirmation, are hereby ratified and confirmed in all respects.

6.             No Impairment, Etc.  The obligations, covenants, agreements and
duties of the guarantors under the Guarantees shall not be impaired in any
manner by the execution and delivery of the Eighth Amendment, the Guarantees,
the other Incidental Documents, or any amendments, changes or modifications
thereof, and in no event shall any ratification or confirmation of such
Guarantees or such other Incidental Documents, or the obligations, covenants,
agreements and the duties of the guarantors thereunder or of the parties under
the other Incidental Documents, including, without limitation, this
Confirmation, be required in connection with any such amendment, change or
modification.

[Signatures on following page.]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Confirmation to be duly
executed, as a sealed instrument, as of the date first set forth above.

GUARANTOR:

 

 

 

 

 

 

 

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

 

Treasurer, Chief Financial

 

 

 

 

 

Officer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr

 

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

 

Treasurer, Chief Financial

 

 

 

 

 

Officer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT PLEDGOR:

 

 

 

 

 

 

 

 

 

FSQ, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

 

Treasurer, Chief Financial

 

 

 

 

 

Officer and Assistant Secretary

 

 

 

 


--------------------------------------------------------------------------------


 

SUBTENANT PLEDGORS:

 

 

 

 

 

 

 

 

 

FSQ, INC., FIVE STAR QUALITY CARE TRUST, FVEST. JOE, INC., FIVE STAR QUALITY
CARE-CA, INC., FIVE STAR QUALITY CARE-CA II, INC., FIVE STAR QUALITY CARE-CO,
INC., THE HEARTLANDS RETIREMENT COMMUNITY-ELLICOTT CITY I, INC., FIVE STAR
QUALITY CARE-GA, INC., FIVE STAR QUALITY CARE-IA, INC., FIVE STAR QUALITY
CARE-NE, INC., FIVE STAR QUALITY CARE-WI, INC. and LIFETRUST AMERICA, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

 

Treasurer, Chief Financial

Officer and Assistant Secretary

of each of the foregoing

entities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIFETRUST PROPERTIES, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

LifeTrust America, Inc.,

 

 

 

 

 

Its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

 

Bruce J.Mackey Jr.

 

 

 

 

 

Treasurer, Chief Financial

 

 

 

 

 

Officer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

SUBTENANTS:

 

 

 

 

 

 

 

 

 

FIVE STAR QUALITY CARE-AZ, LLC, FIVE STAR QUALITY CARE-CA, LLC, FIVE STAR
QUALITY CARE-CA II, LLC,

 

 

 

 

FIVE STAR QUALITY CARE-COLORADO, LLC,

 

 

 

 

FIVE STAR QUALITY CARE-CT, LLC, FIVE STAR QUALITY CARE-FL, LLC, FIVE STAR
QUALITY CARE-GA, LLC, FIVE STAR QUALITY CARE-GHV, LLC, FIVE STAR QUALITY
CARE-IA, LLC, FIVE STAR QUALITY CARE-IL, LLC, FIVE STAR QUALITY CARE-KS, LLC,
FIVE STAR QUALITY CARE-MD, LLC, FIVE STAR QUALITY CARE-MO, LLC, FIVE STAR
QUALITY CARE-MS, LLC, FIVE STAR QUALITY CARE-NE, LLC, FIVE STAR QUALITY CARE-NC,
LLC FIVE STAR QUALITY CARE-WI, LLC, FIVE STAR QUALITY CARE-WY, LLC, FIVE STAR
QUALITY CARE-VA, LLC, FIVE STAR QUALITY CARE-CA, INC., FIVE STAR QUALITY
CARE-IA, INC.,

 

 

 

 

FIVE STAR QUALITY CARE-NE, INC.,

 

 

 

 

MORNINGSIDE OF GALLATIN, LLC, THE HEARTLANDS RETIREMENT COMMUNITY— ELLICOTT CITY
I, INC. and

 

 

 

 

MORNINGSIDE OF BELMONT, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

 

Treasurer, Chief Financial

 

 

 

 

 

Officer and Assistant Secretary

 

 

 

 

 

of each of the foregoing

entities

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

MORNINGSIDE OF ANDERSON, L.P., MORNINGSIDE OF ATHENS, LIMITED PARTNERSHIP,
MORNINGSIDE OF COLUMBUS, L.P., MORNINGSIDE OF DALTON, LIMITED PARTNERSHIP,
MORNINGSIDE OF EVANS, LIMITED PARTNERSHIP, MORNINGSIDE OF GREENWOOD, L.P. and
MORNINGSIDE OF KENTUCKY, LIMITED PARTNERSHIP

 

 

 

 

 

 

 

 

 

 

By:

LifeTrust America, Inc.

 

 

 

 

 

General Partner of each of the

foregoing entities

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

 

Treasurer, Chief Financial

 

 

 

 

 

Officer and Assistant

 

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MORNINGSIDE OF BELLGRADE, RICHMOND, LLC, MORNINGSIDE OF CHARLOTTESVILLE, LLC,
MORNINGSIDE OF NEWPORT NEWS, LLC and MORNINGSIDE OF SKIPWITH — RICHMOND, LLC

 

 

 

 

 

 

 

 

 

 

By:

LifeTrust America, Inc.,

 

 

 

 

 

Member of each of the foregoing

entities

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

 

 

Treasurer, Chief Financial

 

 

 

 

 

 

Officer and Assistant

 

 

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

LANDLORD:

 

 

 

 

 

 

 

 

 

HRES2 PROPERTIES TRUST,

 

 

 

 

SPTIHS PROPERTIES TRUST,

 

 

 

 

SPT-MICHIGAN TRUST,

 

 

 

 

SPTMNR PROPERTIES TRUST,

 

 

 

 

SNH CHS PROPERTIES TRUST,

 

 

 

 

ELLICOTT CITY LAND I, LLC,

 

 

 

 

ELLICOTT CITY LAND II, LLC,

 

 

 

 

SNH/LTA PROPERTIES TRUST and

 

 

 

 

SNH/LTA PROPERTIES GA LLC

 

 

 

 

 

 

 

 

 

By:

/s/ John R. Hoadley

 

 

 

 

 

John R. Hoadley

 

 

 

 

 

Treasurer of each of the

 

 

 

 

 

foregoing entities

 

 

 


--------------------------------------------------------------------------------


 

The following exhibit has been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

Exhibit A


--------------------------------------------------------------------------------